Appellant was convicted of theft from the person, and assessed a penalty of two years in the penitentiary.
There is no statement of facts in the record. *Page 469 
There are two bills of exception in the transcript, in which the burden of the complaint seems to be based upon the failure of the trial court to give two certain special instructions to the jury relative to appellant's supposed defense. Unfortunately we do not know what that defense was on account of the lack of a statement of facts in the record.
Under the circumstances we are not able to pass upon the correctness of the trial court's ruling in such absence.
The precedural matters as well as the indictment appear to be regular.
The judgment is accordingly affirmed.